DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.

                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  


Reissue 35 USC 251 Rejection for Defective Declaration
The reissue oath/declaration of 05-06-2020 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration indicates that this reissue is a broadening reissue. The error statement in a broadening reissue requires applicant to identify an original patent claim that is being broadened, using actual word(s) and/or phrase(s) from the identified patent claim which is being deleted, modified or broadened, and a statement as to how it renders the original patent wholly or partly inoperative or invalid. Applicant’s reissue declaration identifies claim 1, and even quotes a phrase from claim 1, but this limitation is still in independent claims 1, 21 and 24 and therefore the error statement fails to identify an original patent claim being broadened where a word(s) or phrase(s) from that original claim is identified as being deleted or broadened. See MPEP 1414 II. 
Claims 1-4 and 6-27 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

					Recapture
Claims1-4 and 6-27 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader 
  1412.02    Recapture of Canceled Subject Matter [R-10.2019]
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984); In re Wadlinger, 496 F.2d 1200, 181 USPQ 826 (CCPA 1974); In re Richman, 409 F.2d 269, 276, 161 USPQ 359, 363-364 (CCPA 1969); In re Willingham, 282 F.2d 353, 127 USPQ 211 (CCPA 1960). The question as to whether a reissue patent violates the rule against recapture of subject matter surrendered during original prosecution is a question of law. Mostafazadeh, 643 F.3d at 1358, 98 USPQ2d at 1642.
Claims to separate inventions/embodiments/species that were not claimed in the original application prosecution (i.e., "overlooked aspects") are not a part of a recapture analysis. For this reason, none of the examples below involve amending claims to add overlooked aspects. See MPEP § 1412.01, subsection II, for more information on overlooked aspects.
I.    DEFINITIONS
Broadening Claim - A reissue claim is "broadened" where at least one limitation of the patent claims is either completely eliminated or is only presented in a broader way in the reissue claim relative to the broadest patented claim(s); see MPEP § 1412.03 for guidance as to the nature of a "broadening claim."
Canceled Claim – A claim canceled from the original application to obtain the patent for which reissue is being sought. In the context of recapture case law, claims are considered canceled if the claims were deleted and not replaced or were replaced (either through cancellation or amendment) by other claims that are more specific than the canceled claims in at least one aspect in order to define the invention over the art of record in the prosecution of the original application. In other words, claims replacing canceled claims can be new claims that are narrower than the canceled claims or amended claims that are narrower than the canceled version of the claims.
Original Application - The "original application" includes the prosecution record of the application that issued as the patent for which the reissue application was filed. In addition, the "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 1316-17, 94 USPQ2d 1598 (Fed. Cir. 2010). For example, surrender may occur because of the prosecution history of related applications.
Original Claim – A claim that was presented in the original application prior to surrender. See In re Youman, 679 F.3d 1335,1346 n.4, 102 USPQ2d 1862,1870 n.4 (Fed. Cir. 2012).
Other or Unrelated Aspects/Limitations – Limitations that are not related to surrendered subject matter or surrender generating limitations.
Overlooked Aspects - Claims to separate inventions/embodiments/species that were never presented in the original application. See MPEP § 1412.01, subsection II, for more information on overlooked aspects.
Patent Claim – A claim in the patent for which reissue is being sought. Some court decisions use the phrase "original patent claim" for patent claim. Patent claims are the claims in effect as of the date of filing of the reissue application. See 37 CFR 1.173(g).
Recapture – A doctrine based upon the error requirement in 35 U.S.C. 251  that prevents a reissue applicant from claiming subject matter surrendered during the prosecution of the original application.
Surrender Generating Limitation (SGL) or Surrendered Subject Matter – SGL is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application) and "generates" the surrender of claimed subject matter. A SGL or surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art. A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
II.    THREE STEP TEST FOR RECAPTURE:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]
In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
A.    The First Step - Is There Broadening?
In every reissue application, the examiner must first review each claim for the presence of broadening, as compared with the scope of the claims of the patent to be reissued. A reissue claim is broadened where some limitation of the patent claims is no longer required in the reissue claim; see MPEP § 1412.03 for guidance as to the nature of a "broadening claim." If the reissue claim is not broadened in any respect as compared to the patent claims, the analysis ends; there is no recapture.
Patent claims 1-20 all recite “the first portion and the second portion share at least one common radius of revolution at the transition when the airform is inflated”. Reissue claims 1-4 and 6-27 all fail to recite this limitation. Therefore there is broadening in the reissue claims. 


B.    The Second Step - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps.
1.    The Two Sub-Steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.
If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.
(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.
The situation in Mostafazadeh involved substantial recapture of the surrendered subject matter, which was determined under the third step of the recapture analysis. See subsection II.C below for more explanation. The focus in the analysis of the second step must be on the subject matter that was surrendered during the original application prosecution in the context of the then-existing claims (i.e., the original claims).
MPEP § 1412.01, subsection II.
2.    Examples of the Second Step Analysis:
(A) Example (1) - Argument without amendment:
In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone." 142 F.3d at 1482, 46 USPQ2d at 1649. For example, limitation A of the patent claims is omitted in the reissue claims and no other amendments are made. This omission provides a broadening aspect in the reissue claims, as compared to the claims of the patent. If the omitted limitation A was argued in the original application to make the application claims allowable over the art in the application, then the omitted limitation relates to subject matter previously surrendered in the original application, and recapture will exist. Accordingly, where claims are broadened in a reissue application, the examiner should review the prosecution history of the original patent file for recapture, even where the claims were never amended during the prosecution of the application which resulted in the patent. Note: The argument that the claim limitation defined over the rejection must have been specific as to the limitation relied upon, rather than a general statement regarding the claims as a whole. A general "boiler plate" sentence in the original application will not, by itself, be sufficient to establish surrender and recapture.
An example of a general "boiler plate" sentence of argument is:
In closing, it is argued that the limitations of claims 1-7 distinguish the claims from the teachings of the prior art, and claims 1-7 are thus patentable.
An argument that merely states that all the limitations of the claims define over the prior art will also not, by itself, be sufficient to establish surrender and recapture. An example is:
Claims 1-5 set forth a power-train apparatus which comprises the combination of A+B+C+D+E. The prior art of record does not disclose or otherwise teach, providing a material-transfer apparatus as defined by the limitations of claim 1, including an A member and a B member, both connected to a C member, with all three being aligned with the D and E members.
This statement is simply a restatement of the entirety of claim 1 as allowed. No measure of surrender could be gleaned from such "boiler-plate" applicant arguments.
In both of the above examples, the argument does not provide an indication of what specific limitations, e.g., specific element or step of the claims, cooperative effect, or other aspect of the claims, are being relied upon for patentability. Thus, applicant has not surrendered anything by the argument.
(B) Example (2) - Amendment of the claims without argument:
The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim can show that the limitation was added in direct reply to the rejection. This too will establish the omitted limitation as relating to subject matter previously surrendered. To illustrate this, note the following example:
The original application claims recite limitations A+B+C, and the Office action rejection combines two references to show A+B+C. In the amendment replying to the Office action, applicant adds limitation D to 
(C) Example (3) - Who can make the surrendering argument?
Assume that the limitation A omitted in the reissue claims was present in the claims of the original application. The examiner’s reasons for allowance in the original application stated that it was that limitation A which distinguished over a potential combination of references X and Y. Applicant did not present on the record a counter statement or comment as to the examiner’s reasons for allowance, and permitted the claims to issue.
Ex parte Yamaguchi, 61 USPQ2d 1043 (Bd. Pat. App. & Inter. 2001)(precedential) held that a surrender of claimed subject matter cannot be based solely upon an applicant’s failure to respond to, or failure to challenge, an examiner’s statement made during the prosecution of an application. Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant. An applicant’s failure to present on the record a counter statement or comment as to an examiner’s reasons for allowance does not give rise to any implication that applicant agreed with or acquiesced in the examiner’s reasoning for allowance. Thus, the failure to present a counter statement or comment as to the examiner’s statement of reasons for allowance does not give rise to any finding of surrender. The examiner’s statement of reasons for allowance in the original application cannot, by itself, provide the basis for establishing surrender and recapture.
It is only in the situation where applicant does file comments on the statement of reasons for allowance, that surrender may have occurred. Note the following scenarios in which an applicant files comments:
Scenario 1- Limitation C is Surrendered Subject Matter: The examiner’s statement of reasons for allowance in the original application stated that it was limitation C (of the combination of ABC) which distinguished over a potential combining of references X and Y, in that limitation C provided increased speed to the process. Applicant filed comments on the examiner’s statement of reasons for allowance essentially supporting the examiner’s reasons. Limitation C is thus established as relating to subject matter previously surrendered.
Scenario 2- Limitation C is Not Surrendered Subject Matter: On the other hand, if applicant’s comments on the examiner’s statement of reasons for allowance contain a counter statement that it is limitation B (of the combination of ABC), rather than C, which distinguishes the claims over the art, then limitation B would constitute a surrender generating limitation, and limitation C is not surrender generating limitation.
Scenario 3- There is No Surrender: If applicant replies to the examiner’s statement of reasons for allowance with a general statement that the claims are allowable because the prior art of record does not anticipate or render obvious the claims as a whole, then there will be no surrender.

On 03-25-2016 applicant presented an amendment in the 14/341,688 application that matured into the ‘939 patent to the claims adding “the first portion and the second portion share at least one common radius of revolution at the transition when the airform is inflated”, and then proceeded to argue that the cited prior art failed to disclose this limitation. Therefore the broadening aspect of the reissue claims is directly related to the surrendered subject matter.

C.    The Third Step - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
As pointed out above, this third step of the recapture determination, as set forth in North American Container, considers the significance of the claim limitations that were added and deleted, during prosecution of the patent (to be reissued) to determine whether the reissue claims should be barred under the recapture doctrine.
In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.
The following discussion addresses analyzing the reissue claims that have eliminated or modified a surrender generating limitation, as determined under step 2 analysis. In any broadening reissue application, the examiner will determine, under steps 1 and 2 of the recapture analysis on a claim-by-claim basis, whether the broadening relates to subject matter that was surrendered during the examination of the patent for which reissue is requested. Under step 3, it must be determined if such reissue claims are materially narrowed so as to escape the effects of the recapture doctrine. Note, examiners should consider any relevant preliminary applicant arguments of record as part of the recapture determination. See subsection VII, below, "REBUTTAL BY THE REISSUE APPLICANT," which points out how the recapture finding of the Office can be rebutted by applicant, in some limited instances, by showing that material narrowing is present in the claims.
The modification of a surrender generating limitation is broken down into two possibilities that will be addressed below.
1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.
Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600. But note that even if the SGL limitation in 
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.
In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule." Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept). The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art. Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should point out explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims.
III.    Example Analysis
The following examples are provided for analyzing the reissue claims for recapture.
A.    Comparing Reissue Claims Narrowed/Broadened Vis-à-vis the Canceled Claims
1.    Reissue Claims Are Same or Broader in Scope Than Canceled Claims in All Aspects:
The recapture rule bars the patentee from acquiring, through reissue, claims that are in all aspects (A) of the same scope as, or (B) broader in scope than, those claims canceled from the original application to obtain a patent. Ball Corp. v. United States, 729 F.2d at 1436, 221 USPQ at 295.
2.    Reissue Claims Are Narrower in Scope Than Canceled Claims in at Least One Aspect:
The discussion below is directed to the situation where the reissue claims are narrower than the canceled claims in some aspect, but are broader than the patent claims in some other aspect. Note, as discussed above in subsection II.A, if the reissue claims are equal in scope to, or narrower than, the patent claims (as opposed to the canceled claims) in all aspects, then there can never be recapture and the discussion that follows is not applicable.
If the reissue claims are narrower in scope than the claims canceled from the original application by inclusion of the entirety of the limitation added to define the original application claims over the art, there will be no recapture, even if the reissue claims are broader than the canceled claims in some other aspect (i.e., an aspect not related to the surrender made in the original application).
For example, assume combination AB was originally claimed in the application, and the claim was amended in response to an art rejection to add element C, and thus, provide ABC (after which the patent issued). The prosecution history of the original application does not include any patentability arguments based on limitation B alone or in combination with A, C, or A and C. The reissue claims are then directed to combination ABbroadenedC. The ABbroadenedC claims are narrower in scope when compared with the canceled claim subject matter AB with respect to the addition of C (which was added in the application to overcome the art). Because the reissue claim retains surrender-generating limitation C and the broadening was not in the area of the surrendered subject matter, there is no recapture. On the other hand, if the amendment paper that added element C in the prosecution of the original application included arguments that the combination of B and C defined the claimed invention over the prior art (e.g., there is synergistic effect of B and C), then there will be recapture unless the claim is materially narrowed in a manner related to the surrendered subject matter. See example (4) in subsection B below.
As another example, assume combination ABZ was originally claimed in the application, and the claim was amended in response to an art rejection to add element C and thus provide ABZC (after which the patent issued). The prosecution history of the original application does not include any patentability arguments based on limitation Z. The reissue claims are then directed to combination ABC (i.e., element Z is deleted from the canceled claims, while element C remains present). The ABC claims of the reissue are narrower in scope as compared to the canceled claim subject matter ABZ with respect to the addition of C (which was added in the application to overcome the art). Because the reissue claims retain surrender-generating limitation C, there is no recapture.
B.    Comparing Reissue Claims Narrowed/Broadened Vis-à-vis the Patent Claims
As pointed out above, where the reissue claims are narrower than the patent claims in all aspects, then there can never be recapture. If reissue claims are equal in scope to the patent claims, there is no recapture as to those reissue claims. Where, however, reissue claims are both broadened and narrowed as compared with the patent claims, the nature of the broadening and narrowing must be examined to determine whether the reissue claims are barred as being recapture of surrendered subject matter. If the claims are "broader than they are narrower in a manner directly pertinent to the subject matter... surrendered during prosecution" (Clement, 131 F.3d at 1471, 45 USPQ2d at 1166), then recapture will bar the claims. This narrowing/broadening vis-à-vis the patent is broken down into four possibilities that will now be addressed.
If a claim is presented in a reissue application that omits, in its entirety, the surrender-generating limitation, that claim impermissibly recaptures what was previously surrendered, and that claim is barred under 35 U.S.C. 251. Note, however, subsection VII, below, "REBUTTAL BY THE REISSUE APPLICANT," which points out how the recapture finding of the Office can be rebutted by applicant, in some limited instances, by showing that material narrowing is present in the claims.

1.    Reissue Claims Are Broader by Entirely Omitting Surrender Generating Limitation(s) and Are Narrower in Unrelated Aspect(s):
In this case, there is recapture.
Recapture exists because there is no addition of a new limitation that is related to the surrendered subject matter or if there is a new limitation that is related to the surrendered subject matter but it fails to materially narrow the claim (e.g., only adds what is known in the prior art).
This situation is where the patent claims are directed to combination ABC and the reissue claims are directed to ABD (which is not an overlooked aspect). Element C was either a limitation added to AB to obtain allowance of the original patent, or was argued by applicant to define over the art (or both) in the prosecution of the original application. Thus, addition of C (and/or argument as to C) has resulted in the surrender of any combination of A & B that does not include subject matter related to C. Element C is a surrender generating limitation. Element D, on the other hand, is not related to the surrendered subject matter. Thus, the reissue claim, which completely eliminates C, is broadened in an area related to the surrender. The narrowing of the claim by the addition of D will not save the claim from recapture because D is not related to the surrendered subject matter. If, however, element D were related to the surrendered subject matter and materially narrowed the claim compared to the canceled claim, recapture may be avoided. See example 4 below.
Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation (element C, in the example given) without a related replacement limitation will be barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. As stated in the decision of In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165, if the reissue claim is broader in an aspect germane to a prior art rejection, but narrower in another aspect completely unrelated to the rejection (e.g., fails to materially narrow the claim relative to the surrendered subject matter), the recapture rule bars the claim. Pannu, 258 F.3d 1366, 59 USPQ2d 1597, provides a fact situation in which this scenario was held to be recapture.
2.    Reissue Claims Are Narrower or Equal in Scope in Area Related to Surrendered Subject Matter and Are Broader in Unrelated Aspect(s):
In this case, there is no recapture.
This situation is where the patent claims are directed to combination ABCDE and the reissue claims are directed to ABDE (element C is omitted). Assume that the combination of ABCD was present in the original application as it was filed, and element E was later added to define over that art. No argument was ever presented as to elements A-C defining over the art.
In this situation, the ABCDE combination of the patent can be broadened (in the reissue application) to omit element C, and thereby claim the combination of ABDE, where element E (the surrender generating limitation) is not omitted. There would be no recapture in this instance. (If an argument had been presented as to element C defining over the art, in addition to the addition of element E, then the ABCDE combination could not be broadened to entirely omit element C and thereby claim combination of ABDE. This would be recapture; see the discussion above as to surrender and recapture based upon argument and see example 4 below.)
Additionally, the reissue claims are certainly permitted to recite combination ABDEspecific (where surrender-generating element E is narrowed). The patent claims can be broadened in an area not directed to the surrender (by omitting element C) and narrowed in the area of surrender (by narrowing element E to Especific) without violating the recapture doctrine.
As another example, assume limitation C was added to application claims AB to obtain the patent to ABC, and now the reissue application presents claims to AC or ABbroadC. Such reissue claims avoid the effect of the recapture rule because they are broader in a way that does not attempt to reclaim what was surrendered Mentor Corp. v. Coloplast, Inc., 998 F.2d 992, 994, 27 USPQ2d 1521, 1525 (Fed. Cir. 1993). Such claims are considered to be broader in an aspect not "germane to a prior art rejection," and thus are not barred by recapture. Note In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.
Reissue claims that are broader than the original patent claims by deletion of a limitation or claim requirement other than the "surrender-generating limitation" will avoid the effect of recapture, regardless of the nature of the narrowing in the claims, and even if the claims are not narrowed at all from the scope of the patent claims.
3.    Reissue Claims Retain Surrender Generating Limitation(s) without Change and Are Narrower or Broader in Unrelated Aspect(s):
In this instance, there is clearly no recapture. In the reissue application, there has been no change in the claims related to the matter surrendered in the original application for the patent.
In this instance, element C was added to the AB combination to provide ABC and define over the art, and the patent was issued. The reissue omits element B and adds element Z, to thus claim ACZ. There is no recapture because the surrender generating element C has not been modified in any way. (Note, however, that if, when element C was added to AB, applicant argued that the association of newly added C with B provides a synergistic (unexpected) result to thus define over the art, then neither element B nor element C could be entirely omitted in the reissue application. See the discussion above as to surrender and recapture based upon argument and example 4 below.)
4.    Reissue Claims Retain, in Broadened Form, the Surrender Generating Limitation(s):
In this case, there may be recapture.
Assume the combination AB was originally claimed in the application, and was amended in reply to an art rejection to add element C and thus provide the combination ABC (after which the patent issued). A reissue application is then filed, and the reissue application claims are directed to the combination ABCbroadened. The ABCbroadened claims are narrowed in scope when compared with the canceled claim subject matter AB (e.g., the original claims), because of the addition of Cbroadened. Thus, the claims retain, in broadened form, the limitation argued/added to overcome an art rejection in the original prosecution. In this instance, a recapture rejection can be made even though ABCbroadened is narrower than canceled claim subject matter AB, if Cbroadened was "well known in the prior art" or otherwise fails to materially narrow the application claims to avoid recapture of the surrendered subject matter. In Mostafazadeh, the panel explained that "if reissue claims ‘materially narrow[ed]’ the claims relative to the original claims," there is no impermissible recapture, where "full or substantial recapture of the subject matter surrendered during prosecution is avoided." See In re Mostafazadeh, 643 F.3d 1353, 1358, 98 USPQ2d 1639, 1642 (Fed. Cir. 2011) (emphasis added). In other words, "if the patentee modifies the added limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." In re Youman et al., 679 F.3d 1335, 1347, 102 USPQ2d 1862, 1870 (Fed. Cir. 2012). Any recapture of surrendered subject matter that was contained in prior art of the original prosecution forms the ceiling for determining whether the modified limitation is materially narrowing. Id.
The reissue claims have not been materially narrowed because another limitation added and argued for patentability of the claims in the 03-25-2016 amendment-“a 1st portion having a surface of revolution… and a 2nd portion having a surface of revolution” was already present in the prior art during prosecution-see Miller-2003/0060308, Hilbert- 6,192,633 and Lee-2003/0213512, Peacock- 5,893,238, and South-6,840,013.
Therefore applicant is attempting to improperly recapture surrendered subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In claims 1, 11, 16, 21 and 24, the specification fails to provide support for “surface of revolution”.
As this expression is not found anywhere in the specification the metes and bounds of this phrase and therefore the scope of the claims are not discernable given that the written description of the invention fails to specify how applicant intends this phrase to be interpreted. A surface of revolution is normally defined as a surface formed by rotating a 2-D curve about an axis. Dependent claim 9 states the first shape is a cylinder. However, a cylinder is formed by rotating a straight line about an axis parallel to the line, not a curve. Therefore given the contradiction it is unclear what “surface of revolution” means and therefore it is unclear if the Patent Owner was in possession of the claimed invention at the time the application was filed. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11, 16, 21 and 24, the phrase “surface of revolution” is indefinite. As this expression is not found anywhere in the specification the metes and bounds of this phrase and therefore the scope of the claims are not discernable. A surface of revolution is defined as a surface formed by rotating a 2-D curve about an axis. Dependent claim 9 states the first shape is a cylinder. However, a cylinder is formed by rotating a straight line about an axis parallel to the line, not a curve. Therefore given the contradiction it is unclear what “surface of revolution” means.  
With respect to independent claims 16 and 21 (and the claims dependent therefrom), the recitation of “a cement layer” is vague, indefinite and confusing.  A dictionary definition of “cement” is:

    PNG
    media_image1.png
    192
    782
    media_image1.png
    Greyscale

In other words, “cement” is the glue that holds the aggregate together to form the material known as concrete.  Therefore, it is believed that Reissue Applicant is trying to claim --a concrete layer--, not “a cement layer.”  Appropriate correction is required. 
With respect to claim 24 lines 12-13, it is unclear if the step of “inflating the airform” is a positively recited step being performed in the claimed method. In line 15, it is unclear if the transition is in addition to the one already recited, or is a 2nd transition. There is no antecedent basis for “the first shape” and “the second shape”.
In claims 25 and 26, there is no antecedent basis for “the at least one transition portion”.
In claim 27, there is no antecedent basis for “the at least one reinforcement member”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 11-13, 16 and 24-27 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee-20030213512.
With respect to claim 1, Lee discloses an inflatable airform for building construction, comprising:

a second portion (1 above 3b) comprising a second surface of revolution when the airform is inflated, wherein the second portion is configured to be disposed in a second shape and to form a second profile when the airform is inflated;
wherein at least one of the following is present: the first surface of revolution is configured to be different than the second surface of revolution, the first shape is configured to be different than the second shape, or the first profile is configured to be different than the second profile, when the airform is inflated;
at least one transition (portion of 1 at 3b) located where the first and second portions meet;
at least one reinforcement 3a,b,c comprising at least one reinforcement member located at the at least one transition, wherein the at least one reinforcement defines a transition point from the first portion to the second portion and maintains the first shape and the second shape when the airform is inflated; and

wherein the airform is configured to facilitate the construction of a permanent structure.
With respect to claim 2, Lee discloses a plurality of reinforcement members 3a,b,c.
With respect to claim 6, Lee discloses a window and a door-see fig. 1.
With respect to claim 7, Lee discloses a third portion in a 3rd shape when inflated and a 2nd transition where the 2nd and 3rd portions meet-see fig. 1 where the 2nd portion above 3b can be broken up into a 2nd portion and a 3rd portion with reinforcement member 4 therebetween.
With respect to claim 8, Lee discloses the 1st transition is a plurality of airform portions that define transition from the 1st portion to the 2nd portion and at least two of the airform portions are reinforced-the airform portions are reinforced by the reinforcement members 4.
With respect to claim 11, Lee discloses a method of preparing an airform that can be inflated for facilitating construction of a permanent structure, the method comprising:


manipulating the at least one reinforcement at the at least one transition to remove at least one surface aberration extending across the at least one transition. See [0021], [0022]. When the reinforcement members are inflated and the canopy is stretched surface aberrations will be removed.  
With respect to claim 13, Lee discloses the method of claim 11, wherein manipulating the at least one reinforcement comprises altering a perimeter of the at least one reinforcement for removing the at least one surface aberration. The perimeter will be altered during inflation.
With respect to claim 14, Lee discloses the method of claim 11, wherein manipulating the at least one reinforcement comprises altering a dimension of the at least one reinforcement at least proximal to the at least one surface aberration. The dimension of the reinforcement will be altered upon inflation which removes surface aberrations.
With respect to claim 24, Lee discloses a method of preparing an architectural structure, comprising:

providing an airform configured so as to be capable of facilitating construction of a permanent structure, the airform comprising:
a first portion having a first surface of revolution when the airform is
inflated to form a first profile;
a second portion having a second surface of revolution when the airform is inflated to form a second profile, wherein the first and second profiles are different;
a reinforcement member located at a transition between the first and
second portions, wherein the first and second portions share a common perimeter at the transition between the first and second portions inflating the airform; and
one or more retainers configured to retain the reinforcement member;
wherein the reinforcement member enables defining a transition from the first portion to the second portion and maintaining the first shape and the second shape when the airform is inflated. See rejection of claim 1.
With respect to claim 25, Lee discloses the method of claim 24, further comprising removing at least one surface aberration extending across the at least one transition portion. See rejection of claim 11.

With respect to claim 27, see rejection of claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-27 are rejected under 35 U.S.C. 103 as being unpatentable over South-6,840,013 in view of Lee-‘512 and Peacock, et al.-5,893,238.
With respect to claim 1, South discloses an inflatable airform for building construction, comprising:
a first portion comprising a first surface of revolution when the airform is inflated, wherein the first portion is configured to be disposed in a first 
a second portion comprising a second surface of revolution when the airform is inflated, wherein the second portion is configured to be disposed in a second shape and to form a second profile when the airform is inflated-section from top of door to half way to top of dome;
wherein at least one of the following is present: the first surface of revolution is configured to be different than the second surface of revolution, the first shape is configured to be different than the second shape, or the first profile is configured to be different than the second profile, when the airform is inflated-the two portions are of different size;
at least one transition located where the first and second portions meet;
wherein the airform is configured to facilitate the construction of a permanent structure-col. 6 lines 24-35.
However, South fails to disclose at least one reinforcement comprising at least one reinforcement member located at the at least one transition, wherein the at least one reinforcement defines a transition point from the first portion to the second portion and maintains the first shape and the second shape when the airform is inflated; and

Lee discloses the use of an inflatable reinforcement members and retainers 3a,b,c, 6,23 forming a frame for use in an airform enclosure for reinforcing and providing support to a form located at a transitions between portions. Peacock discloses inflatable ring supports 30, 32 for an enclosure located at transitions between two portions.
It would have been obvious to have provided South’s inflatable airform 22 with inflatable reinforcement members and reinforcement retainers at locations where two portions meet in order to provide some structural rigidity to 22 during construction of the building attached to the airform 22.
With respect to claim 2, wherein the combination of South, Lee and Peacock makes obvious a plurality of reinforcement members.
With respect to claim 3, the combination of South, Lee and Peacock makes obvious the plurality of reinforcement members are configured to be engaged to each other to form a closed loop encircling the at least one transition portion, wherein the closed loop comprises a perimeter. When retainer 23 is put on 22 with 3a,b,c the resulting reinforcement members together would form loops as seen in Peacock.

With respect to claim 6, the combination of South, Lee and Peacock makes obvious the airform of claim 1, further comprising at least one window and at least one door-col. 5 lines 49-55.
With respect to claim  7, the combination of South, Lee and Peacock makes obvious the airform of claim 1, further comprising a third portion configured to be disposed in a third shape when the airform is inflated and a second transition located where the second and third portions meet. The 3rd portion would extend from the top of the 2nd portion to the apex of the dome.
With respect to claim 8, the combination of South, Lee and Peacock makes obvious the airform of claim 1, wherein the first transition comprises a plurality of airform portions that define transition from the first portion to the second portion and at least two of the plurality of airform portions are reinforced. The 1st transition can arbitrarily be separated into a plurality of 
With respect to claim 9, the combination of South, Lee and Peacock makes obvious the first shape is cylindrical. South discloses that the building can be made in a variety of shapes and cylindrical would be a shape known to one of ordinary skill in the art. Its choice would have simply been the choice of one of a finite number of possible shapes and would have constituted nothing more than an obvious design choice. 
With respect to claim 10, the combination of South, Lee and Peacock makes obvious the second shape being doubly curved. See the rejection of claim 9 above and col. 15 lines 47-60 where compound curves are discussed.
With respect to claim 11, the combination of South, Lee and Peacock makes obvious the method of preparing an airform that can be inflated for facilitating construction of a permanent structure, the method comprising:
inflating the airform of claim 1, such that the first portion of the airform is disposed in the first profile, and the second portion of the airform assumes the second profile, which second profile is different than the first profile;

With respect to claims 13 and 14, the combination of South, Lee and Peacock makes obvious the method of claim 11, wherein manipulating the at least one reinforcement comprises altering a perimeter of the at least one reinforcement for removing the at least one surface aberration. The perimeter will be altered, i.e. enlarged, with further inflation.
With respect to claim 15, see rejection of claim 10.
With respect to claim 16, the combination of South, Lee and Peacock makes obvious an architectural structure, comprising:
a cement layer-26;
a structural layer of metal adjoining the cement layer-98; insulation 24 adjoining the structural layer of metal; and the airform of claim 1 adjoining the insulation;
wherein the first portion of the airform is configured to be engaged to a foundation 12;

wherein the at least one reinforcement is configured to be manipulated for removing one or more striations, if any, at the at least one transition, when the airform is inflated. As pointed out above upon inflation the reinforcing members will inherently smooth out any striations (wrinkles) in the airform material 22 which contacts the reinforcing members.
With respect to claim 17, the combination of South, Lee and Peacock makes obvious the architectural structure of claim 16, wherein, the first portion extends perpendicularly from the foundation to the at least one reinforcement; the second portion extends superiorly from the at least one reinforcement; and the second shape is doubly curved. See rejection of claims 1, 10, 11 and 16.
With respect to claim 18, the combination of South, Lee and Peacock makes obvious the architectural structure of claim 17, wherein the at least one reinforcement is configured to be operable for manipulating a material under tension at the at least one transition.  The reinforcing members during inflation will cause material 22 to become under increasing tension and pressure.

With respect to claim 21, the combination of South, Lee and Peacock makes obvious an architectural structure, comprising:
a cement layer;
a structural layer comprising metal adjoining the cement layer:
an airform integrally connected to the structural layer, the airform comprising:
a first portion having a first surface of revolution when the airform is
inflated to form a first profile:
a second portion having a second surface of revolution when the airform is inflated to form a second profile, wherein the first and second profiles are different;
a reinforcement member located at a transition between the first and second portions, wherein the first and second portions share a common perimeter at the transition between the first and second portions: and
 one or more retainers configured to retain the reinforcement member; wherein the airform is configured so as to be capable of facilitating construction of a permanent structure and the reinforcement 
With respect to claim 22, the combination of South, Lee and Peacock makes obvious the architectural structure of claim 21, further comprising insulation adjoining the structural layer. See rejection of claim 16.
With respect to claim 23, the combination of South, Lee and Peacock makes obvious the architectural structure of claim 21, further comprising a foundation operably connected to the first portion. See rejection of claim 16.
With respect to claim 24, the combination of South, Lee and Peacock makes obvious a method of preparing an architectural structure, comprising:
providing an airform configured so as to be capable of facilitating construction of a permanent structure, the airform comprising:
a first portion having a first surface of revolution when the airform is
inflated to form a first profile;

a reinforcement member located at a transition between the first and
second portions, wherein the first and second portions share a common perimeter at the transition between the first and second portions inflating the airform; and
one or more retainers configured to retain the reinforcement member;
wherein the reinforcement member enables defining a transition from the first portion to the second portion and maintaining the first shape and the second shape when the airform is inflated. See rejections of claims 1, 11, 16 and 21. The transition where the 1st and 2nd portions meet would share a common perimeter.
With respect to claim 25, the combination of South, Lee and Peacock makes obvious the method of claim 24, further comprising removing at least one surface aberration extending across the at least one transition portion. See rejections of claims 11, 13, 14, 16 and 21.
With respect to claim 27, the combination of South, Lee and Peacock makes obvious the method of claim 24, further comprising altering a 

Response to Arguments
The defective reissue declaration rejection will not be held in abeyance. While removal of the radius of revolution language from the claims overcomes the previous 112 rejection, it raises the issue of recapture as explained above.

                                         Conclusion
Claims 1-4 and 6-27 are rejected.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively. 

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /GAS/